          Case 1:16-cv-00009-LMG Document 99            Filed 07/17/20     Page 1 of 11


                                                                                      Form 17-1


                                                                                 Form 17

                  UNITED STATES COURT OF INTERNATIONAL TRADE

     Taizhou United Imp. & Exp. Co. Ltd.
                                           Plaintiff,
                                                               Consol.
                          v.                                   Court No.      16-09
 United States
                                           Defendant.


                 BUSINESS PROPRIETARY INFORMATION CERTIFICATION

______________________________
J. Kevin Horgan                certifies that

1.       I am

         Ƒ✔      an attorney at the law firm of ________________________;
                                                deKieffer & Horgan, PLLC  or an attorney in
                 the corporate legal department of _______________________, and I have
                 read and am familiar with the Rules of the United States Court of
                 International Trade.

         Ƒ       a consultant employed by _____________________________________.

2.       I represent, or am retained by or on behalf of

         Ƒ✔      a party to this action,

         Ƒ       an interested party that has filed a motion to intervene in this action, which is
                 identified below:
                 __________________________________________________________.

3.       I was

         Ƒ       granted access to business proprietary information subject to an
                 administrative protective order in the administrative proceeding which gives
                 rise to this action.

         Ƒ✔      not subject to an administrative protective order in the administrative
                 proceeding which gives rise to this action. All parties to this action and
                 interested parties who are entitled to service of this Certification pursuant to
                 Rules 5 and 73.2(c)(5) of the United States Court of International Trade are
                 listed below:
      Case 1:16-cv-00009-LMG Document 99                   Filed 07/17/20   Page 2 of 11


                                                                                     Form 17-2




                     Party                               Attorney             Date of Contact
     Aluminum Extrusions Fair Trade Committee   Elizabeth S. Lee             7/16/2020
     United States                              Douglas Edelschick           7/16/2020
     Taizhou United Imp. & Exp. Co. Ltd.        Richard P. Ferrin            7/16/2020




     Each of these parties or interested parties has been contacted; none has objected
     to my access to proprietary information in this action subject to Administrative Order
     No. 02-01 of the United States Court of International Trade.

4.   I am

     Ƒ✔       (for attorneys) not involved in competitive decision making for the interested
              party I represent.

     Ƒ        (for consultants) independent of all parties in this action.

5.   I have read and agree to be bound by the terms of Administrative Order No. 02-01
     of the United States Court of International Trade.
                                                   /s/ J. Kevin Horgan
                                                  ___________________________
                                                          [Attorney or consultant]
                                                  1090 Vermont Ave NW, Suite 410
                                                  ____________________________
                                                  Washington, DC 20005
                                                  ____________________________
                                                  (202) 783-6900
                                                  ____________________________
                                                   [Address and Telephone Number]


      7/17/2020
Date: ________________
          Case 1:16-cv-00009-LMG Document 99            Filed 07/17/20     Page 3 of 11


                                                                                      Form 17-1


                                                                                 Form 17

                  UNITED STATES COURT OF INTERNATIONAL TRADE

     Taizhou United Imp. & Exp. Co. Ltd.
                                           Plaintiff,
                                                               Consol.
                          v.                                   Court No.      16-09
 United States
                                           Defendant.


                 BUSINESS PROPRIETARY INFORMATION CERTIFICATION

______________________________
Alexandra H. Salzman           certifies that

1.       I am

         Ƒ✔      an attorney at the law firm of ________________________;
                                                deKieffer & Horgan, PLLC  or an attorney in
                 the corporate legal department of _______________________, and I have
                 read and am familiar with the Rules of the United States Court of
                 International Trade.

         Ƒ       a consultant employed by _____________________________________.

2.       I represent, or am retained by or on behalf of

         Ƒ✔      a party to this action,

         Ƒ       an interested party that has filed a motion to intervene in this action, which is
                 identified below:
                 __________________________________________________________.

3.       I was

         Ƒ       granted access to business proprietary information subject to an
                 administrative protective order in the administrative proceeding which gives
                 rise to this action.

         Ƒ✔      not subject to an administrative protective order in the administrative
                 proceeding which gives rise to this action. All parties to this action and
                 interested parties who are entitled to service of this Certification pursuant to
                 Rules 5 and 73.2(c)(5) of the United States Court of International Trade are
                 listed below:
      Case 1:16-cv-00009-LMG Document 99                   Filed 07/17/20   Page 4 of 11


                                                                                     Form 17-2




                     Party                               Attorney             Date of Contact
     Aluminum Extrusions Fair Trade Committee   Elizabeth S. Lee             7/16/2020
     United States                              Douglas Edelschick           7/16/2020
     Taizhou United Imp. & Exp. Co. Ltd.        Richard P. Ferrin            7/16/2020




     Each of these parties or interested parties has been contacted; none has objected
     to my access to proprietary information in this action subject to Administrative Order
     No. 02-01 of the United States Court of International Trade.

4.   I am

     Ƒ✔       (for attorneys) not involved in competitive decision making for the interested
              party I represent.

     Ƒ        (for consultants) independent of all parties in this action.

5.   I have read and agree to be bound by the terms of Administrative Order No. 02-01
     of the United States Court of International Trade.
                                                   /s/ Alexandra H. Salzman
                                                  ___________________________
                                                         [Attorney or consultant]
                                                  1090 Vermont Ave NW, Suite 410
                                                  ____________________________
                                                  Washington, DC 20005
                                                  ____________________________
                                                  (202) 783-6900
                                                  ____________________________
                                                   [Address and Telephone Number]


      7/17/2020
Date: ________________
          Case 1:16-cv-00009-LMG Document 99            Filed 07/17/20     Page 5 of 11


                                                                                      Form 17-1


                                                                                 Form 17

                  UNITED STATES COURT OF INTERNATIONAL TRADE

     Taizhou United Imp. & Exp. Co. Ltd.
                                           Plaintiff,
                                                               Consol.
                          v.                                   Court No.      16-09
 United States
                                           Defendant.


                 BUSINESS PROPRIETARY INFORMATION CERTIFICATION

______________________________
Gregory S. Menegaz             certifies that

1.       I am

         Ƒ✔      an attorney at the law firm of ________________________;
                                                deKieffer & Horgan, PLLC  or an attorney in
                 the corporate legal department of _______________________, and I have
                 read and am familiar with the Rules of the United States Court of
                 International Trade.

         Ƒ       a consultant employed by _____________________________________.

2.       I represent, or am retained by or on behalf of

         Ƒ✔      a party to this action,

         Ƒ       an interested party that has filed a motion to intervene in this action, which is
                 identified below:
                 __________________________________________________________.

3.       I was

         Ƒ       granted access to business proprietary information subject to an
                 administrative protective order in the administrative proceeding which gives
                 rise to this action.

         Ƒ✔      not subject to an administrative protective order in the administrative
                 proceeding which gives rise to this action. All parties to this action and
                 interested parties who are entitled to service of this Certification pursuant to
                 Rules 5 and 73.2(c)(5) of the United States Court of International Trade are
                 listed below:
      Case 1:16-cv-00009-LMG Document 99                   Filed 07/17/20   Page 6 of 11


                                                                                     Form 17-2




                     Party                               Attorney             Date of Contact
     Aluminum Extrusions Fair Trade Committee   Elizabeth S. Lee             7/16/2020
     United States                              Douglas Edelschick           7/16/2020
     Taizhou United Imp. & Exp. Co. Ltd.        Richard P. Ferrin            7/16/2020




     Each of these parties or interested parties has been contacted; none has objected
     to my access to proprietary information in this action subject to Administrative Order
     No. 02-01 of the United States Court of International Trade.

4.   I am

     Ƒ✔       (for attorneys) not involved in competitive decision making for the interested
              party I represent.

     Ƒ        (for consultants) independent of all parties in this action.

5.   I have read and agree to be bound by the terms of Administrative Order No. 02-01
     of the United States Court of International Trade.
                                                   /s/ Gregory S. Menegaz
                                                  ___________________________
                                                         [Attorney or consultant]
                                                  1090 Vermont Ave NW, Suite 410
                                                  ____________________________
                                                  Washington, DC 20005
                                                  ____________________________
                                                  (202) 783-6900
                                                  ____________________________
                                                   [Address and Telephone Number]


      7/17/2020
Date: ________________
          Case 1:16-cv-00009-LMG Document 99            Filed 07/17/20     Page 7 of 11


                                                                                      Form 17-1


                                                                                 Form 17

                  UNITED STATES COURT OF INTERNATIONAL TRADE

     Taizhou United Imp. & Exp. Co. Ltd.
                                           Plaintiff,
                                                               Consol.
                          v.                                   Court No.      16-09
 United States
                                           Defendant.


                 BUSINESS PROPRIETARY INFORMATION CERTIFICATION

______________________________
John J. Kenkel                 certifies that

1.       I am

         Ƒ✔      an attorney at the law firm of ________________________;
                                                deKieffer & Horgan, PLLC  or an attorney in
                 the corporate legal department of _______________________, and I have
                 read and am familiar with the Rules of the United States Court of
                 International Trade.

         Ƒ       a consultant employed by _____________________________________.

2.       I represent, or am retained by or on behalf of

         Ƒ✔      a party to this action,

         Ƒ       an interested party that has filed a motion to intervene in this action, which is
                 identified below:
                 __________________________________________________________.

3.       I was

         Ƒ       granted access to business proprietary information subject to an
                 administrative protective order in the administrative proceeding which gives
                 rise to this action.

         Ƒ✔      not subject to an administrative protective order in the administrative
                 proceeding which gives rise to this action. All parties to this action and
                 interested parties who are entitled to service of this Certification pursuant to
                 Rules 5 and 73.2(c)(5) of the United States Court of International Trade are
                 listed below:
      Case 1:16-cv-00009-LMG Document 99                   Filed 07/17/20   Page 8 of 11


                                                                                     Form 17-2




                     Party                               Attorney             Date of Contact
     Aluminum Extrusions Fair Trade Committee   Elizabeth S. Lee             7/16/2020
     United States                              Douglas Edelschick           7/16/2020
     Taizhou United Imp. & Exp. Co. Ltd.        Richard P. Ferrin            7/16/2020




     Each of these parties or interested parties has been contacted; none has objected
     to my access to proprietary information in this action subject to Administrative Order
     No. 02-01 of the United States Court of International Trade.

4.   I am

     Ƒ✔       (for attorneys) not involved in competitive decision making for the interested
              party I represent.

     Ƒ        (for consultants) independent of all parties in this action.

5.   I have read and agree to be bound by the terms of Administrative Order No. 02-01
     of the United States Court of International Trade.
                                                   /s/ John J. Kenkel
                                                  ___________________________
                                                         [Attorney or consultant]
                                                  1090 Vermont Ave NW, Suite 410
                                                  ____________________________
                                                  Washington, DC 20005
                                                  ____________________________
                                                  (202) 783-6900
                                                  ____________________________
                                                   [Address and Telephone Number]


      7/17/2020
Date: ________________
          Case 1:16-cv-00009-LMG Document 99            Filed 07/17/20    Page 9 of 11


                                                                                     Form 17-1


                                                                                Form 17

                  UNITED STATES COURT OF INTERNATIONAL TRADE

     Taizhou United Imp. & Exp. Co. Ltd.
                                           Plaintiff,
                                                               Consol.
                          v.                                   Court No. 16-09
 United States
                                           Defendant.


                 BUSINESS PROPRIETARY INFORMATION CERTIFICATION

______________________________
Judith L. Holdsworth           certifies that

1.       I am

         Ƒ       an attorney at the law firm of ________________________; or an attorney in
                 the corporate legal department of _______________________, and I have
                 read and am familiar with the Rules of the United States Court of
                 International Trade.

         Ƒ✔      a consultant employed by _____________________________________.
                                          deKieffer & Horgan, PLLC


2.       I represent, or am retained by or on behalf of

         Ƒ✔      a party to this action,

         Ƒ       an interested party that has filed a motion to intervene in this action, which is
                 identified below:
                 __________________________________________________________.

3.       I was

         Ƒ       granted access to business proprietary information subject to an
                 administrative protective order in the administrative proceeding which gives
                 rise to this action.

         Ƒ✔      not subject to an administrative protective order in the administrative
                 proceeding which gives rise to this action. All parties to this action and
                 interested parties who are entitled to service of this Certification pursuant to
                 Rules 5 and 73.2(c)(5) of the United States Court of International Trade are
                 listed below:
     Case 1:16-cv-00009-LMG Document 99                    Filed 07/17/20   Page 10 of 11


                                                                                      Form 17-2




                     Party                               Attorney              Date of Contact
     Aluminum Extrusions Fair Trade Committee   Elizabeth S. Lee              7/16/2020
     United States                              Douglas Edelschick            7/16/2020
     Taizhou United Imp. & Exp. Co. Ltd.        Richard P. Ferrin             7/16/2020




     Each of these parties or interested parties has been contacted; none has objected
     to my access to proprietary information in this action subject to Administrative Order
     No. 02-01 of the United States Court of International Trade.

4.   I am

     Ƒ        (for attorneys) not involved in competitive decision making for the interested
              party I represent.

     Ƒ✔       (for consultants) independent of all parties in this action.

5.   I have read and agree to be bound by the terms of Administrative Order No. 02-01
     of the United States Court of International Trade.
                                                   /s/ Judith L. Holdsworth
                                                  ___________________________
                                                         [Attorney or consultant]
                                                  1090 Vermont Ave NW, Suite 410
                                                  ____________________________
                                                  Washington, DC 20005
                                                  ____________________________
                                                  (202) 783-6900
                                                  ____________________________
                                                   [Address and Telephone Number]


      7/17/2020
Date: ________________
      Case 1:16-cv-00009-LMG Document 99            Filed 07/17/20   Page 11 of 11


                                                                                 Form 17-3


          ADDITIONAL CERTIFICATIONS FOR ACCESS TO BUSINESS
        PROPRIETARY INFORMATION BY NON-ATTORNEY CONSULTANTS

1.     Certification by the consultant:

       In this action, my access to business proprietary information will be under the
       direction and control of J. Kevin Horgan                     , an attorney at the
       law firm of deKieffer & Horgan, PLLC            , who has provided the following
       certification.

                                                        ___________________________
                                                        /s/ Judith L. Holdsworth

                                                         [Consultant]
                                                        ___________________________
                                                        1090  Vermont Ave NW, Suite 410

                                                        ___________________________
                                                        Washington, DC 20005

                                                        ____________________________
                                                        (202) 783-6900

                                                          [Address and Telephone Number]

       Date:________________
            7/17/20


(2)    Certification by the attorney who is responsible for the direction and control of the
       consultant’s access to business proprietary information:

       I am an attorney at the law firm of deKieffer & Horgan, PLLC         and am admitted
       to practice before the United States Court of International Trade. I have met the
       criteria for access to business proprietary information under Rule 73.2(c) of the
       Rules of the United States Court of International Trade. I will exercise direction and
       control over the access to business proprietary information by the consultant who
       submits this Certification, and agree to assume responsibility for the consultant’s
       compliance with the terms of Rule 73.2(c) and Administrative Order No. 02-01 of
       the United States Court of International Trade.

                                                 ___________________________
                                                  /s/ J. Kevin Horgan

                                                 [Attorney]
                                                 ___________________________
                                                  1090 Vermont Ave NW, Suite 410


                                                 ___________________________
                                                 Washington, DC 20005


                                                 ___________________________
                                                  (202) 783-6900

                                                 [Address and Telephone Number]

Date:________________
     7/17/2020


(Added Jan. 25, 2000, eff. May 1, 2000; and amended Sept. 30, 2003, eff. Jan. 1, 2004; Feb. 6,
2013, eff. Mar. 1, 2013.)
